PER CURIAM.
We granted the petition for writ of certiorari filed by George Hadley to review the judgment of the Court of Criminal Appeals striking the transcript of the *294record and dismissing the appeal in the case of Hadley v. State of Alabama, Ala. Cr.App., 259 So.2d 853.
The writ was duly issued and the cause was submitted here on February 8, 1972, upon the transcript, briefs, and oral argument. Supreme Court Rule 39, as amended.
After further consideration we entertain the view that the action taken by the Court of Criminal Appeals is correct. It follows that the judgment of that court is due to be affirmed. It is so ordered. *
Affirmed.
LAWSON, MERRILL, HARWOOD, BLOODWORTH, and MADDOX, JJ., concur.
HEFLIN, C. J., and COLEMAN and McCALL, JJ., dissent.